In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-901V
                                   Filed: September 6, 2016
                                        UNPUBLISHED

****************************
JEANETTE STANCARONE,                    *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
v.                                      *      Influenza;
                                        *      Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Robert Krakow, Law Office of Robert J. Krakow, PC, New York, NY, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 19, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury following
receipt of her October 6, 2014 influenza vaccination. Petition at 2-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On March 7, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a shoulder injury related to vaccine administration (“SIRVA”). On
September 6, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $110,000.00. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $110,000.00 in the form of a check payable to
petitioner, Jeanette Stancarone. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


JEANETTE STANCARONE,                          )
                                              )
                                              )
                                              )
                Petitioner,                   )        No. 15-901V
                                              )        Chief Special Master
           v.                                 )        Nora Beth Dorsey
                                              )        ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
             Respondent.                      )
                                              )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 4, 4016, respondent filed a status report in which she conceded

entitlement. On March 7, 2016, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. Respondent now proffers that petitioner receive an

award of a lump sum of $110,000.00, in the form of a check payable to petitioner. This

amount represents compensation for all elements of compensation under 42 U.S.C. §

300aa-15(a) to which petitioner is entitled. 1 This proffer does not address final attorneys’

fees and litigation costs. Petitioner is additionally entitled to reasonable attorneys’ fees

and litigation costs, to be determined at a later date upon petitioner submitting

substantiating documentation.

       Petitioner agrees with the proffered award of $110,000.00, as representing all

elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.


1
        Should petitioner die prior to the entry of judgment, the parties reserve the right to
move the Court for appropriate relief. In particular, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering.
                           Respectfully submitted,

                           BENJAMIN C. MIZER
                           Principal Deputy Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Acting Deputy Director
                           Torts Branch, Civil Division

                           MICHAEL P. MILMOE
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           s/Camille M. Collett
                           CAMILLE M. COLLETT
                           Trial Counsel
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Telephone: (202) 616-4098

Dated: September 6, 2016